Appeal from a judgment of the County Court, Orange County, convicting appellant of grand larceny in the second degree (three counts) and of misappropriation by a pnblie officer (three counts — based on the same facts as the grand larceny counts), and sentencing her to serve not less than two and not more than four years on each count, the sentences to run concurrently. Judgment modified on the facts by reducing the sentence to not less than one and not more than two years on each count, the sentences to run concurrently. As so modified, judgment unanimously affirmed. In our opinion, the sentence was excessive.
Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.